                    Case 12-00750      Doc 52        Filed 12/17/18   Page 1 of 3



                     IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF MARYLAND
                                  (Baltimore Division)

IN RE: K CAPTIAL CORPORATION,                           *      CHAPTER 7

         Debtor.                                        *      Case No. 10-35540-NVA

*     *       *   *   *                *       *        *      *      *     *       *      *
CHARLES R. GOLDSTEIN,
Chapter 7 Trustee                                       *
      Plaintiff,
v.                                                      *

BLACK HORSE PIKE, L.L.C., ET AL.,                       *      A.P. No. 12-00750-NVA
    Defendant(s).
                                                        *
*        *      *      *       *      *    *         *    *                 *       *      *
                                    FIRST NOTICE OF DEFAULT

         Charles R. Goldstein, the Chapter 7 Trustee (the “Trustee”) in the bankruptcy case of K

Capital Corporation (the “Debtor”), by undersigned counsel, hereby files this Notice of Default,

pursuant to the Court approved Settlement Agreement (defined below) between the parties. And

in support thereof, the Trustee states as follows:

         1.     On July 3, 2018, the Trustee filed the Trustee’s Motion for Approval of

Settlement and Compromise (dkt. 741) (the “Settlement Motion”) between the Trustee, Edward

Tom Sennott, and Black Horse Pike, L.L.C. (the “Defendants”) in the Debtor’s main bankruptcy

case (Case No. 10-35540-NVA).

         2.     Attached to the Settlement Motion was a fully executed copy of a certain

settlement agreement dated June 29, 2018 (the “Settlement Agreement”) between the Trustee

and the Defendants. Upon successful completion of the payments required by the Settlement

Agreement, the Trustee would dismiss the instant adversary proceeding.

         3.     On August 15, 2018, this Court approved the Settlement Motion (dkt. 744).




#3191939v.1
                  Case 12-00750        Doc 52     Filed 12/17/18     Page 2 of 3



          4.   The Defendants have failed to deliver the One Thousand Dollar ($1,000.00)

December 1, 2018 payment (see Section 2(vi) of the Settlement Agreement) as and when due.

          5.   Pursuant to Section 5 of the Settlement Agreement, the Trustee is to send written

notice in the event that any payment is not delivered under Section 2. Also pursuant to Section 5

of the Settlement Agreement, the Trustee is authorized to charge a late charge of five percent

(5%) of the Ten Thousand Dollar ($10,000.00) settlement payment. The Defendants have seven

(7) days (plus an additional three [3] for mailing) to fully the cure the event of default described

herein.

          6.   Therefore, if the Trustee does not receive One Thousand Five Hundred Dollars

($1,500.00) on or before December 27, 2018, the Trustee shall be free to avail himself of the

remedies provided in Section 8 of the Settlement Agreement, including, but not limited to,

attorneys’ fees, acceleration, and the confession of judgment against the Defendants.



Date: December 17, 2018                            Respectfully submitted,

                                                    /s/ Alan M. Grochal
                                                    Alan M. Grochal, Bar No. 01447
                                                    Tydings & Rosenberg LLP
                                                    One East Pratt Street, Suite 901
                                                    Baltimore, Maryland 21202
                                                    410-752-9700
                                                    agrochal@tydingslaw.com
                                                    Counsel for Chapter 7 Trustee




#3191939v.1
                 Case 12-00750        Doc 52    Filed 12/17/18     Page 3 of 3



                                CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on December 17, 2018, a copy of the foregoing Notice was
sent via the Court’s electronic notification system to those receiving such notice and by first
class mail, postage pre-paid to:

Edward Tom Sennott
4355 Black Stump Road
Weems, VA 22576

Black Horse Pike, L.L.C.
4355 Black Stump Road
Weems, VA 22576

Daniel M. Press
Chung & Press, P.C.
6718 Whittier Avenue, Suite 200
McLean, VA 22101

                                                      /s/ Alan M. Grochal
                                                     Alan M. Grochal




#3191939v.1
